— Appeal from a decision of the Workers’ Compensation Board, filed May 15, 1980, and amended September 5, 1980. Claimant was employed as a billing clerk. On April 10, 1978, as she stood up to leave her desk, she fell to the floor injuring her left arm and shoulder. Claimant had a history of high blood pressure, and had previously sustained dizzy spells at home, but she testified that such spells had not occurred at work. Although a co-worker observed the fall, she was unable to offer any explanation for the incident. The board found claimant’s accident compensable, relying upon the statutory presumption provisions of section 21 of the Workers’ Compensation Law and Matter of Bruni v International Term. Operating Co. (26 AD2d 887). On this appeal it is contended that the cause of claimant’s fall was idiopathic and that the presumption should not apply. The board has determined there was no substantial evidence to overcome the statutory presumption (Workers’ Compensation Law, § 21) and we agree. Clearly, the injury occurred in the course of employment and it may be presumed to have arisen therefrom (Matter of Daly v Opportunities for Broome, 39 NY2d 862; Matter of Van Horn v Red Hook Cent. School, 75 AD2d 699). Decision affirmed, with costs to the. Workers’ Compensation Board. Mahoney, P.J., Sweeney, Kane, Casey and Weiss, JJ., concur.